1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL GREGORY VALDEZ,          )                   Case No.: 1:19-cv-0121 - JLT
                                      )
12            Plaintiff,              )                   ORDER GRANTING DEFENDANT’S REQUEST
                                      )                   FOR AN EXTENSION OF TIME
13       v.                           )
14   COMMISSIONER OF SOCIAL SECURITY, )                   (Doc. 17)
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On November 18, 2019, the parties stipulated for the Commissioner to have an extension of

18   time to file a response to Plaintiff’s opening brief. (Doc. 17 at 1) Notably, the Scheduling Order

19   permits a single thirty-day extension by the stipulation of parties (Doc. 5 at 3), and this is the first

20   extension requested by either party. Accordingly, the Court ORDERS:

21          1.      The extension of time is GRANTED nunc pro tunc; and

22          2.      Defendant SHALL file a response to the opening brief no later than December 18, 2019.

23
24   IT IS SO ORDERED.

25      Dated:     November 26, 2019                             /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
